188 P.3d 468 (2008)
221 Or. App. 196
Theresa SHIPLEY, as Personal Representative of the Estate of Paul Shipley, deceased, Plaintiff-Appellant,
v.
CITY OF SALEM, a political subdivision of the State of Oregon, Defendant-Respondent.
05C13151, A132834.
Court of Appeals of Oregon.
Submitted June 12, 2008.
Decided July 9, 2008.
Brady Mertz, Salem, filed the brief for appellant.
Aaron D. Felton, Assistant City Attorney, filed the brief for respondent. With him on the brief was City of Salem Legal Department.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Reversed and remanded. Baker v. City of Lakeside, 343 Or. 70, 164 P.3d 259 (2007).